Citation Nr: 0906665	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-38 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 through July 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDING OF FACT

There is no competent medical evidence showing that the 
Veteran has a current ankle disability.


CONCLUSION OF LAW

A current bilateral ankle disability was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a bilateral 
ankle disability.  For service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

In this case, the Veteran does not meet the first criteria 
for service connection.  A review of the claims folder 
reveals that in there are no medical records showing 
treatment for an ankle disability in the more than twenty-
five years since his discharge from service.  The record is 
simply devoid of medical evidence of a current disability, 
which is required for service connection under 38 C.F.R. § 
3.303(a).

In November 2008, the Veteran was afforded a VA examination 
to determine the current nature of his claimed disability.  
At that time, the Veteran described his disability as 
manifesting with swelling of the ankles every two weeks.  
Physical examination revealed that the Veteran was able to 
walk at a normal pace without evidence of instability.  He 
could rise and walk on toes of both feet without difficulty.  
There was no redness, warmth, edema, effusion, deformity, 
laxity of the ligaments, instability, or pain on motion.  The 
examiner recognized the Veteran's complaints of pain, but was 
unable to diagnose any current disability related to the 
ankles.  The examiner specifically stated that "there is no 
finding of any diagnosed ankle disability at present."  
Again, without a diagnosis of a right or left ankle 
disability, there is simply no basis for granting service 
connection under 38 C.F.R. § 3.303.

The Board is aware that the Veteran has complained of pain in 
his ankle.  Although the Veteran complains of pain, no 
current disability has been diagnosed.  Complaints of pain 
alone are not enough to establish service connection.  There 
must be competent medical evidence of a current disability 
resulting from that condition or injury. See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  While the Veteran 
clearly contends that he has a bilateral ankle disability, 
such a suggestion by either the Veteran, or his 
representative, is not sufficient medical evidence of a 
current disability.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence of a current disability is 
required for service connection.

The claim is denied because the Veteran does not meet the 
first requirement for service connection.  He does not have a 
current ankle disability.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  Because the evidence here is not in equipoise, 
and, in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the Veteran's 
claim.

Duties to Notify and Assist 
VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim.  Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
apply to all five elements of a service connection claim: (1) 
Veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted. 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA sent the Veteran letters in April and July 2004 informing 
him of what was necessary to establish his claim, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf.  These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  VA's letters did not satisfy the 
requirements of Dingess v. Nicholson, supra, e.g., as to 
potential downstream issues such as disability rating and 
effective date, but these issues are moot considering the 
decision above on the merits.  VA's duty to notify the 
Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's statements, his available service treatment 
records, and his VA examination report have been associated 
with the claims folder. 

The Board notes that a portion of the Veteran's service 
treatment records are missing from the claims folder.  Such 
records fall under VA's 38 C.F.R. § 3.159(c)(2) duty to 
assist.  However, with regard to this claim, because there is 
no current disability present, there is no reasonable 
possibility of granting the claim based upon a review of the 
medical records associated with his service more than twenty-
five years ago.  Such records could not establish that he has 
current ankle diagnosis.  As such, remanding these claims for 
further search for the service treatment records would 
service no useful purpose.  Such remands should be avoided.  
Also, the Veteran submitted copies of service treatment 
records in December 2008 without a waiver of RO review; 
however, these are duplicative of evidence already considered 
by the RO and a waiver is unnecessary.

VA has done everything reasonably possible to assist the 
Veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the Veteran and further development is 
not warranted.


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


